SET ASIDE and REMAND; and Opinion Filed February 2, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00344-CV

           TONYA TUCKER AND DEBORAH TUCKER, Appellants
                               V.
                 DALLAS COUNTY, CITY OF DALLAS,
 DALLAS INDEPENDENT SCHOOL DISTRICT, PARKLAND HOSPITAL DISTRICT,
            DALLAS COUNTY SCHOOL EQUALIZATION FUND,
     AND DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. TX-11-30967

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                   Opinion by Justice Fillmore
       Before the Court is the parties’ joint motion to reverse and remand. The parties have agreed
to settle their differences and ask this Court to vacate the appealed order and remand this matter to
the trial court. We grant the parties’ motion, set aside the trial court’s January 13, 2017 order
without regard to the merits, and remand this case to the trial court for rendition of an order in
accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE
170344F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 TONYA TUCKER AND                                  On Appeal from the 116th Judicial District
 DEBORAH TUCKER, Appellants                        Court, Dallas County, Texas
                                                   Trial Court Cause No. TX-11-30967.
 No. 05-17-00344-CV         V.                     Opinion delivered by Justice Fillmore.
                                                   Justices Lang-Miers and Stoddart
 DALLAS COUNTY, CITY OF DALLAS,                    participating.
 DALLAS INDEPENDENT SCHOOL
 DISTRICT, PARKLAND HOSPITAL
 DISTRICT, DALLAS COUNTY
 SCHOOL EQUALIZATION FUND, AND
 DALLAS COUNTY COMMUNITY
 COLLEGE DISTRICT, Appellees

        In accordance with this Court’s opinion of this date, we SET ASIDE the trial court’s
January 13, 2017 order without regard to the merits and REMAND this case to the trial court for
rendition of an order in accordance with the parties’ agreement.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 2nd day of February, 2018.




                                             –2–